In a proceeding pursuant to section 331 of the Election Law the appeal is from an order of the Supreme Court, Suffolk County, dated November 2, 1976, which directed the appellants to permit certain of the petitioners-respondents to vote in the 1976 general election. Order affirmed, without costs or disbursements. The petitioners who have been permitted to vote are voluntary residents of Pilgrim State Psychiatric Center. The record establishes that they are bona fide residents of the applicable election district. They have maintained their sole and uninterrupted residence at Pilgrim State for many years. The thrust of section 151 of the Election Law is to prevent an individual from gaining voting residence in an election district solely because of a temporary sojourn in that district. Here the petitioners permitted to vote in the 1976 general election maintain their sole residence in Suffolk County and presently intend to remain in that county. None of them evinced an intention to leave Pilgrim State in the foreseeable future. They have effectively abandoned any prior residence that may have existed. As those petitioners have satisfied the three basic indicia of bona fide residency, the order should be affirmed (see *710Palla v Suffolk County Bd. of Elections, 38 AD2d 84, affd 31 NY2d 36). Cohalan, J. P., Titone, Hawkins and Suozzi, JJ., concur.